Edgar F. Hazleton, S.
This is a proceeding brought by petitioners under section 118 of the Domestic Relations Law, to abrogate the adoption of a 12-year-old boy, whom they adopted over 9 years ago. The boy has since resided continuously with petitioners. The mother of the boy has joined in the proceeding and prays that same be granted.
At about the time petitioners adopted this boy, they also adopted a girl. They have been good parents and I believe have done all they are capable of doing to win the love and *84affection of this boy. However, the boy has totally failed to respond, and although he does very well in his school work, his conduct is consistently very bad. He is a problem child, and totally fails to adjust. There is evidence of abnormal acts which need not be mentioned. The psychiatrist reports that “ the child must receive psychiatric treatment.” I have interviewed the child and agree. He insists he does not love his foster parents and does not wish to live with them. He is at present under the supervision of the Department of Public Welfare.
It is clear to me that because of the persistent ill behavior of this boy, his need of psychiatric therapy and abnormal conduct, this application should be granted. I am not only considering the welfare of this boy but also the possible danger from his presence to his sister. As he grows older, his conduct is becoming worse. He may be corrected and cured, but never under present conditions.
I find that due regard to the interests of both the parents and the child requires that the adoption under consideration be abrogated. (See Matter of Eaton, 305 N. Y. 162.)
Proceed accordingly.